Exhibit 10.4

 

PATENT COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT

 

THIS AGREEMENT (“Agreement”), dated March 31, 2003, is by and between MACKIE
DESIGNS INC., a Washington corporation (“Debtor”) and CONGRESS FINANCIAL
CORPORATION (FLORIDA), a Florida corporation, in its capacity as agent (“Secured
Party”), pursuant to the Loan Agreement (as hereinafter defined) acting for and
on behalf of the financial institutions which are parties thereto as lenders
(each individually, a “Lender” and collectively, “Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, Debtor has adopted, used and is using, and is the owner of the entire
right, title, and interest in and to the patents and applications therefor
described in Exhibit A hereto and made a part hereof; and

 

WHEREAS, Debtor, certain affiliates of Debtor, Secured Party and Lenders have
entered or are about to enter into financing arrangements pursuant to which
Secured Party and Lenders may make loans and advances and provide other
financial accommodations to Debtor and certain of its affiliates as set forth in
the Loan and Security Agreement, dated of even date herewith, by and among
Debtor, certain affiliates of Debtor, Secured Party and Lenders (as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced, the “Loan Agreement”) and the other agreements, documents
and instruments referred to therein or at any time executed and/or delivered in
connection therewith or related thereto, including, but not limited to, this
Agreement (all of the foregoing, together with the Loan Agreement, as the same
now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, being collectively referred to herein as the
“Financing Agreements”); and

 

WHEREAS, in order to induce Secured Party and Lenders to enter into the Loan
Agreement and the other Financing Agreements and to make loans and advances and
provide other financial accommodations to Debtor and certain of its affiliates
pursuant thereto, Debtor has agreed to grant to Secured Party certain collateral
security as set forth herein;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Debtor hereby agrees as follows:

 

--------------------------------------------------------------------------------


 

1.  GRANT OF SECURITY INTEREST

 

As collateral security for the prompt performance, observance and indefeasible
payment in full of all of the Obligations (as hereinafter defined), Debtor
hereby grants to Secured Party a continuing security interest in and a general
lien upon, and a conditional assignment of, the following (being collectively
referred to herein as the “Collateral”):  (a) all of Debtor’s now existing or
hereafter acquired right, title and interest in and to all of Debtor’s interest
in any patents and all applications for registration, registrations and
recordings relating to the foregoing as may at any time be filed in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof, any political subdivision thereof or in any
other country, including, without limitation, those patents, applications,
registrations and recordings described in Exhibit A hereto, together with all
rights and privileges arising under applicable law with respect to Debtor’s use
of any patents and all reissues, divisions, continuations, extensions and
renewals thereof (all of the foregoing being collectively referred to herein as
the “Patents”); (b) all present and future inventions and improvements described
and claimed therein; (c) all present and future license and distribution
agreements (subject to the rights of the Licensors therein) pertaining to the
Patents; (d) all income, fees, royalties and other payments at any time due or
payable with respect thereto, including, without limitation, payments under all
licenses at any time entered into in connection therewith; (e) the right to sue
for past, present and future infringements thereof; (f) all rights corresponding
thereto throughout the world; and (g) any and all other proceeds of any of the
foregoing, including, without limitation, all damages and payments or claims by
Debtor against third parties for past or future infringement of the Patents. 
Notwithstanding anything to the contrary contained in this Section 1, the
Collateral shall not include any rights or interest in any contract, license or
license agreement covering personal property of Debtor, so long as under the
terms of such contract, license or license agreement, or applicable law with
respect thereto, the grant of a security interest or lien therein to Secured
Party is prohibited and such prohibition has not been or is not waived or the
consent of the other party to such contract, license or license agreement has
not been or is not otherwise obtained; provided, that, the foregoing exclusion
shall in no way be construed (i) to apply if any such prohibition is
unenforceable under the Uniform Commercial Code or other applicable law or (ii)
so as to limit, impair or otherwise affect Secured Party’s unconditional
continuing security interests in and liens upon any rights or interests of such
Debtor in or to monies due or to become due under any such contract, license or
license agreement.

 

2.  OBLIGATIONS SECURED

 

The security interest, lien and other interests granted to Secured Party
pursuant to this Agreement shall secure the prompt performance, observance and
payment in full of any and all obligations, liabilities and indebtedness of
every kind, nature and description owing by Debtor to Secured Party, any Lender
and/or their respective affiliates, including principal, interest, charges,
fees, costs and expenses, however evidenced, whether as principal, surety,
endorser, guarantor or otherwise, whether arising under this Agreement, the Loan
Agreement, the other Financing Agreements or otherwise, whether now existing or
hereafter arising, whether arising before, during or after the initial or any
renewal term of the Loan Agreement or after the commencement of any case with
respect to Debtor under the United States Bankruptcy Code or any similar statute
(including, without limitation, the payment of interest and other amounts which
would accrue and become due but for the

 

2

--------------------------------------------------------------------------------


 

commencement of such case), whether direct or indirect, absolute or contingent,
joint or several, due or not due, primary or secondary, liquidated or
unliquidated, secured or unsecured, and however acquired by Secured Party or any
Lender (all of the foregoing being collectively referred to herein as the
“Obligations”).

 

3.  REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Debtor hereby represents, warrants and covenants with and to Secured Party the
following (all of such representations, warranties and covenants being
continuing so long as any of the Obligations are outstanding):

 

(a)  Debtor shall pay and perform all of the Obligations according to their
terms.

 

(b)  To the Debtor’s knowledge, all of the existing Patents are valid and
subsisting in full force and effect.  Debtor owns the sole, full and clear title
to the Collateral, and the right and power to grant the security interest and
conditional assignment granted hereunder.  Debtor shall, at Debtor’s expense,
perform all acts and execute all documents necessary to maintain the existence
of the Patents, including, without limitation, the filing of any renewal
affidavits and applications.  The Collateral is not subject to any liens,
claims, mortgages, assignments, licenses, security interests or encumbrances of
any nature whatsoever, except (i) the security interests granted hereunder and
pursuant to the Loan Agreement, (ii) the security interests permitted under the
Loan Agreement and (iii) the licenses permitted under Section 3(e) below.

 

(c)  Debtor shall not assign, sell, mortgage, lease, transfer, pledge,
hypothecate, grant a security interest in or lien upon, encumber, grant an
exclusive license relating to the Collateral, or otherwise dispose of any of the
Collateral, in each case without the prior written consent of Secured Party,
except as otherwise permitted herein or in the Loan Agreement.  Nothing in this
Agreement shall be deemed a consent by Secured Party to any such action, except
as such action is expressly permitted hereunder.

 

(d)  Debtor shall, at Debtor’s expense, promptly perform all acts and execute
all documents requested at any time by Secured Party in writing to evidence,
perfect, maintain, record or enforce the security interest in and conditional
assignment of the Collateral granted hereunder or to otherwise further the
provisions of this Agreement.  Debtor hereby authorizes Secured Party to execute
and file one or more financing statements (or similar documents) with respect to
the Collateral signed only by Secured Party or as otherwise determined by
Secured Party.  Debtor further authorizes Secured Party to have this Agreement
or any other similar security agreement filed with the Commissioner of Patents
and Trademarks or any other appropriate federal, state or government office.

 

(e)  As of the date hereof, Debtor, to its knowledge, does not have any Patents
registered, or subject to pending applications, in the United States Patent and
Trademark Office or any similar office or agency in the United States, any State
thereof, any political subdivision thereof or in any other

 

3

--------------------------------------------------------------------------------


 

country, other than those described in Exhibit A hereto and has not granted any
licenses with respect thereto other than as set forth in Exhibit B hereto.

 

(f)  Debtor shall, concurrently with the execution and delivery of this
Agreement, execute and deliver to Secured Party five (5) originals of a Special
Power of Attorney in the form of Exhibit C annexed hereto for the implementation
of the assignment, sale or other disposition of the Collateral pursuant to
Secured Party’s exercise of the rights and remedies granted to Secured Party
hereunder.

 

(g)  Secured Party may, in its discretion, pay any amount or do any act which
Debtor fails to pay or do as required hereunder or as requested by Secured Party
to preserve, defend, protect, maintain, record or enforce the Obligations, the
Collateral or the security interest and conditional assignment granted
hereunder, including, but not limited to, all filing or recording fees, court
costs, collection charges, reasonable attorneys’ fees and legal expenses. 
Debtor shall be liable to Secured Party for any such payment, which payment
shall be deemed an advance by Secured Party to Debtor, shall be payable on
demand together with interest at the rate then applicable to the Obligations set
forth in the Loan Agreement and shall be part of the Obligations secured hereby.

 

(h)  In the event Debtor shall file any application for the registration of a
Patent with the United States Patent and Trademark Office or any similar office
or agency in the United States, any State thereof, any political subdivision
thereof or in any other country, Debtor shall provide Secured Party with written
notice of such action as soon as practicable but in no event later than 30 days
after such action.  If, after the date hereof, Debtor shall (i) obtain any
patent, including any reissue, division, continuation, continuation-in-part, or
extension of any patent, file any patent application, including any application
for reissue or extension of any patent, or any divisional, continuation, or
continuation-in-part application in the United States Patent and Trademark
Office or in any similar office or agency in the United States, any State
thereof, any political subdivision thereof or in any other country, or (ii)
become the owner of any patent or new patentable inventions used in the United
States, any State thereof, any political subdivision thereof or in any other
country, the provisions of Section 1 hereof shall automatically apply thereto. 
Upon the request of Secured Party, Debtor shall promptly execute and deliver to
Secured Party any and all assignments, agreements, instruments, documents and
such other papers as may be requested by Secured Party to evidence the security
interest in and conditional assignment of such Patent in favor of Secured Party.

 

(i)  Debtor has not abandoned any of the Patents and Debtor will not do any act,
nor omit to do any act, whereby the Patents may become abandoned, invalidated,
unenforceable, avoided or avoidable; provided, that, Debtor may, after written
notice to Secured Party, abandon, cancel, not renew or otherwise not maintain a
Patent so long as (i) such Patent is no longer used or useful in the business of
Debtor or any of its affiliates or subsidiaries, (ii) such Patent has not been
used in the business of Debtor or any of its affiliates or subsidiaries for a
period of six (6) consecutive months, (iii) such Patent is not otherwise
material to the business of Debtor or any of its affiliates or subsidiaries in
any respect, (iv) such Patent has little or no value, and (v) no Default (as
defined in the Loan Agreement) or Event of Default (as hereinafter defined)
shall exist or have occurred as of such time.

 

4

--------------------------------------------------------------------------------


 

Debtor shall notify Secured Party promptly if it knows or has reason to know of
any reason why any application, registration, or recording with respect to the
Patents may become abandoned, canceled, invalidated, avoided or avoidable.

 

(j)  Debtor shall render any assistance, as Secured Party shall determine is
necessary, to Secured Party in any proceeding before the United States Patent
and Trademark Office, any federal or state court, or any similar office or
agency in the United States, any State thereof, any political subdivision
thereof or in any other country, to maintain such application and registration
of the Patents as Debtor’s exclusive property and to protect Secured Party’s
interest therein, including, without limitation, filing of renewals, affidavits
of use, affidavits of incontestability and opposition, interference, and
cancellation proceedings.

 

(k)  To Debtor’s knowledge, no material infringement or unauthorized use
presently is being made of any of the Patents that would adversely affect in any
material respect the fair market value of the Patents or the benefits of this
Agreement granted to Secured Party, including, without limitation, the remedies
of Secured Party hereunder.  To Debtor’s knowledge, there has been no judgment
holding any of the Patents invalid or unenforceable, in whole or part nor is the
validity or enforceability of any of the Patents presently being questioned in
any litigation or proceeding to which Debtor is a party. Debtor shall promptly
notify Secured Party if Debtor (or any affiliate or subsidiary thereof) learns
of any use by any person of any other process or product which infringes upon
any Patent.  If requested by Secured Party in writing, Debtor, at Debtor’s
expense, shall join with Secured Party in such action as Secured Party, in
Secured Party’s discretion, may deem advisable for the protection of Secured
Party’s interest in and to the Patents.

 

(l)  Debtor assumes all responsibility and liability arising from the use of the
Patents and Debtor hereby indemnifies and holds Secured Party and Lenders
harmless from and against any claim, suit, loss, damage, or expense (including
reasonable attorneys’ fees and legal expenses) arising out of any alleged defect
in any product manufactured, promoted, or sold by Debtor (or any affiliate or
subsidiary thereof) in connection with any Patent or out of the manufacture,
promotion, labeling, sale or advertisement of any such product by Debtor (or any
affiliate or subsidiary thereof).  The foregoing indemnity shall survive the
payment of the Obligations, the termination of this Agreement and the
termination or non-renewal of the Loan Agreement.

 

(m)  Debtor shall promptly pay Secured Party and Lenders for any and all
expenditures made by Secured Party or any Lender pursuant to the provisions of
this Agreement or for the defense, protection or enforcement of the Obligations,
the Collateral, or the security interests and conditional assignment granted
hereunder, including, but not limited to, all filing or recording fees, court
costs, collection charges, travel expenses, and reasonable attorneys’ fees and
legal expenses.  Such expenditures shall be payable on demand, together with
interest at the rate then applicable to the Obligations set forth in the Loan
Agreement and shall be part of the Obligations secured hereby.

 

5

--------------------------------------------------------------------------------


 

4.  EVENTS OF DEFAULT

 

The occurrence or existence of any Event of Default under the Loan Agreement is
referred to herein individually as an “Event of Default” and collectively as
“Events of Default”.

 

5.  RIGHTS AND REMEDIES

 

At any time an Event of Default exists or has occurred and is continuing, in
addition to all other rights and remedies of Secured Party, whether provided
under this Agreement, the Loan Agreement, the other Financing Agreements,
applicable law or otherwise, Secured Party shall have the following rights and
remedies which may be exercised without notice to, or consent by, Debtor except
as such notice or consent is expressly provided for hereunder:

 

(a)  Secured Party may require that neither Debtor nor any affiliate or
subsidiary of Debtor make any use of the Patents for any purpose whatsoever. 
Secured Party may make use of any Patents for the sale of goods, completion of
work-in-process or rendering of services or otherwise in connection with
enforcing any other security interest granted to Secured Party by Debtor or any
subsidiary or affiliate of Debtor or for such other reason as Secured Party may
determine.

 

(b)  Secured Party may grant such license or licenses relating to the Collateral
for such term or terms, on such conditions, and in such manner, as Secured Party
shall in its discretion deem appropriate.  Such license or licenses may be
general, special or otherwise, and may be granted on an exclusive or
non-exclusive basis throughout all or any part of the United States of America,
its territories and possessions, and all foreign countries.

 

(c)  Secured Party may assign, sell or otherwise dispose of the Collateral or
any part thereof, either with or without special conditions or stipulations
except that if notice to Debtor of intended disposition of Collateral is
required by law, the giving of ten (10) days prior written notice to Debtor of
any proposed disposition shall be deemed reasonable notice thereof and Debtor
waives any other notice with respect thereto.  Secured Party shall have the
power to buy the Collateral or any part thereof, and Secured Party shall also
have the power to execute  assurances and perform all other acts which Secured
Party may, in its discretion, deem appropriate or proper to complete such
assignment, sale, or disposition.  In any such event, Debtor shall be liable for
any deficiency.

 

(d)  In addition to the foregoing, in order to implement the assignment, sale or
other disposition of any of the Collateral pursuant to the terms hereof, upon
the occurrence and during the continuance of an Event of Default, Secured Party
may at any time execute and deliver on behalf of Debtor, pursuant to the
authority granted in the Powers of Attorney described in Section 3(f) hereof,
one or more instruments of assignment of the Patents (or any application for
registration, registration, or recording relating thereto), in form suitable for
filing, recording, or registration.  Debtor agrees to pay Secured Party on
demand all costs incurred in any such transfer of the Collateral, including, but
not limited to, any taxes, fees, and reasonable attorneys’ fees and legal
expenses.  Debtor agrees that Secured Party and Lenders have no obligation to
preserve rights to the Patents against any other parties.

 

6

--------------------------------------------------------------------------------


 

(e)  Secured Party may first apply the proceeds actually received from any such
license, assignment, sale or other disposition of any of the Collateral to the
costs and expenses thereof, including, without limitation, reasonable attorneys’
fees and all legal, travel and other expenses which may be incurred by Secured
Party.  Thereafter, Secured Party may apply any remaining proceeds to such of
the Obligations as Secured Party may in its discretion determine.  Debtor shall
remain liable to Secured Party for any of the Obligations remaining unpaid after
the application of such proceeds, and Debtor shall pay Secured Party on demand
any such unpaid amount, together with interest at the rate then applicable to
the Obligations set forth in the Loan Agreement.

 

(f)  Debtor shall supply to Secured Party or to Secured Party’s designee,
Debtor’s knowledge and expertise relating to the manufacture, sale and
distribution of the products and services to which the Patents relate and
Debtor’s customer lists and other records relating to the Patents and the
distribution thereof.

 

(g)  Nothing contained herein shall be construed as requiring Secured Party or
any Lender to take any such action at any time.  All of Secured Party’s and
Lender’s rights and remedies, whether provided under, this Agreement, the other
Financing Agreements, applicable law or otherwise, shall be cumulative and none
is exclusive.  Such rights and remedies may be enforced alternatively,
successively, or concurrently.

 

6.  JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

 

(a)  The validity, interpretation and enforcement of this Agreement and the
other Financing Agreements and any dispute arising out of the relationship
between the parties hereto, whether in contract, tort, equity or otherwise,
shall be governed by the internal laws of the State of Florida without regard to
principles of conflicts of laws, but excluding any rule of law that would cause
the application of the law of any jurisdiction other than the laws of the State
of Florida

 

(b)  Debtor and Secured Party irrevocably consent and submit to the
non-exclusive jurisdiction of the Circuit Court of Dade County, Florida and the
United States District Court for the Southern District of Florida and waive any
objection based on venue or forum non conveniens with respect to any action
instituted therein arising under this Agreement or any of the other Financing
Agreements or in any way connected or related or incidental to the dealings of
Debtor and Secured Party or any Lender in respect of this Agreement or the other
Financing Agreements or the transactions related hereto or thereto, in each case
whether now existing or thereafter arising, and whether in contract, tort,
equity or otherwise, and agree that any dispute with respect to any such matters
shall be heard only in the courts described above (except that Secured Party
shall have the right to bring any action or proceeding against Debtor or its
property in the courts of any other jurisdiction which Secured Party deems
necessary or appropriate in order to realize on the Collateral or to otherwise
enforce its rights against Debtor or its property).

 

7

--------------------------------------------------------------------------------


 

(c)  Debtor hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by certified mail (return
receipt requested) directed to its address set forth herein and service so made
shall be deemed to be completed five (5) days after the same shall have been so
deposited in the U.S. mails, or, at Secured Party’s option, by service upon
Debtor in any other manner provided under the rules of any such courts.

 

(d)  DEBTOR AND SECURED PARTY EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR
ANY OF THE OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF DEBTOR AND SECURED PARTY OR ANY LENDER
IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  DEBTOR
AND SECURED PARTY EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT DEBTOR OR SECURED PARTY MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF DEBTOR AND
SECURED PARTY TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(e)  Notwithstanding any other provision contained herein, Secured Party and
Lenders shall not have any liability to Debtor (whether in tort, contract,
equity or otherwise) for losses suffered by Debtor in connection with, arising
out of, or in any way related to the transactions or relationships contemplated
by this Agreement, or any act, omission or event occurring in connection
herewith, unless it is determined by a final and non-appealable judgment or
court order binding on Secured Party or such Lender that the losses were the
result of acts or omissions constituting gross negligence or willful
misconduct.  In any such litigation, Secured Party and Lenders shall be entitled
to the benefit of the rebuttable presumption that it acted in good faith and
with the exercise of ordinary care in the performance by it of the terms of this
Agreement and the other Financing Agreements.

 

7.  MISCELLANEOUS

 

(a)  All notices, requests and demands hereunder shall be in writing and deemed
to have been given or made:  if delivered in person, immediately upon delivery;
if by facsimile transmission, immediately upon sending and upon confirmation of
receipt; if by nationally recognized overnight courier service with instructions
to deliver the next business day, one (1) business day after sending; and if by
certified mail, return receipt requested, five (5) days after mailing.  All
notices, requests and demands upon the parties are to be given to the following
addresses (or to such other address as any party may designate by notice in
accordance with this Section):

 

If to Debtor:

Mackie Designs Inc.

 

8

--------------------------------------------------------------------------------


 

 

16220 Woodinville-Redmond Rd., N.E.

 

Attention: Chief Financial Officer

 

Telephone No.: 425-487-4335

 

Telecopy No.: 425-483-6595

 

 

with a copy to: Sun Capital Partners Management, LLC

 

5355 Town Center Road, Suite 802

 

Boca Raton, Florida 33486

 

Attention: Marc J. Leder,

 

Rodger R. Krouse and

 

C. Deryl Couch, Esq.

 

Telephone No.: 561-394-0550

 

Telecopier No.: 561-394-0540

 

 

with a copy to: Kirkland & Ellis

 

200 East Randolph Drive

 

Chicago, Illinois

 

Attention: Francesco Penati, Esq.

 

Telephone No.: 312-861-2000

 

Telecopier No.: 312-861-2200

 

 

If to Secured Party:

Congress Financial Corporation
(Florida)

 

777 Brickell Avenue

 

Miami, Florida 33131

 

Attention: Portfolio Manager

 

Telephone No.:305-371-6671

 

Telecopy No.:305-371-9456

 

(b)  All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural.  All references to Debtor, Secured Party
and any Lender pursuant to the definitions set forth in the recitals hereto, or
to any other person herein, shall include their respective successors and
assigns.  The words “hereof,” “herein,” “hereunder,” “this Agreement” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.  An Event of Default shall exist or continue or
be continuing until such Event of Default is waived in accordance with Section
7(e) hereof.  All references to the term “Person” or “person” herein shall mean
any individual, sole proprietorship, partnership, corporation (including,
without limitation, any corporation which elects subchapter S status under the
Internal Revenue Code of 1986, as amended), limited liability company, limited
liability partnership, business trust, unincorporated association, joint stock
company, trust, joint venture or other entity or any government or any agency or
instrumentality or political subdivision thereof.

 

9

--------------------------------------------------------------------------------


 

(c)  This Agreement, the other Financing Agreements and any other document
referred to herein or therein shall be binding upon Debtor and its successors
and assigns and inure to the benefit of and be enforceable by Secured Party and
Lenders and their respective successors and assigns.

 

(d)  If any provision of this Agreement is held to be invalid or unenforceable,
such invalidity or unenforceability shall not invalidate this Agreement as a
whole, but this Agreement shall be construed as though it did not contain the
particular provision held to be invalid or unenforceable and the rights and
obligations of the parties shall be construed and enforced only to such extent
as shall be permitted by applicable law.

 

(e)  Neither this Agreement nor any provision hereof shall be amended, modified,
waived or discharged orally or by course of conduct, but only by a written
agreement signed by an authorized officer of Secured Party.  Secured Party and
Lenders shall not, by any act, delay, omission or otherwise be deemed to have
expressly or impliedly waived any of its rights, powers and/or remedies unless
such waiver shall be in writing and signed by an authorized officer of Secured
Party.  Any such waiver shall be enforceable only to the extent specifically set
forth therein.  A waiver by Secured Party or any Lender of any right, power
and/or remedy on any one occasion shall not be construed as a bar to or waiver
of any such right, power and/or remedy which Secured Party or such Lender would
otherwise have on any future occasion, whether similar in kind or otherwise.

 

(f)  This Agreement (i) may be executed in separate counterparts, each of which
taken together shall constitute one and the same instrument and (ii) may be
executed and delivered by telecopier with the same force and effect as if it
were as a manually executed and delivered counterpart.

 

(g)  Upon payment and satisfaction in full of the Obligations and the
termination of the Financing Agreements and upon Debtor’s written request and at
Borrowers’ and Debtor’s expense, Secured Party shall promptly deliver the
Collateral to Debtor which has not been used or applied towards payment of the
Obligations and shall execute such documents and instruments necessary to
release the Secured Party’s lien on the Collateral.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Debtor and Secured Party have executed this Agreement as of
the day and year first above written.

 

 

MACKIE DESIGNS INC.

 

 

 

By:

James T. Engen

 

 

 

 

Title:

President & CEO

 

 

 

 

CONGRESS FINANCIAL CORPORATION
(FLORIDA), as Agent

 

 

 

By:

Daniel Cott

 

 

 

 

Title:

Sr. Vice President

 

 

 

--------------------------------------------------------------------------------


 

STATE OF WASHINGTON

)

 

)  ss.:

COUNTY OF KING

)

 

 

On this 21st day of March, 2003, before me personally came Jamie Engen, to me
known, who being duly sworn, did depose and say, that he is the CEO of Mackie
Designs Inc., the corporation described in and which executed the foregoing
instrument; and that he signed his name thereto by order of the Board of
Directors of said corporation.

 

 

Nancy L. Keller

 

Notary Public

 

STATE OF NEW YORK

)

 

)  ss.:

COUNTY OF NEW YORK

)

 

On this 28th day of March, 2003, before me personally came Daniel Cott, to me
known, who, being duly sworn, did depose and say, that he is the Senior
Vice-President of CONGRESS FINANCIAL CORPORATION (FLORIDA), the corporation
described in and which executed the foregoing instrument; and that he signed his
name thereto by order of the Board of Directors of said corporation.

 

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

PATENT COLLATERAL ASSIGNMENT
AND SECURITY AGREEMENT

 

List of Patents and Patent Applications

 

See Exhibit A Attached Hereto

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

TO

PATENT COLLATERAL ASSIGNMENT
AND SECURITY AGREEMENT

 

Licenses

 

None

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

TO

PATENT COLLATERAL ASSIGNMENT
AND SECURITY AGREEMENT

 

SPECIAL POWER OF ATTORNEY

 

STATE OF

)

 

)  ss.:

COUNTY OF

)

 

KNOW ALL MEN BY THESE PRESENTS, that MACKIE DESIGNS INC. (“Debtor”), having an
office at 16220 Woodinville-Redmond Rd., N.E., Woodinville, Washington 98072
hereby appoints and constitutes CONGRESS FINANCIAL CORPORATION (FLORIDA), as
Agent (“Secured Party”), and each officer thereof, its true and lawful attorney,
with full power of substitution and with full power and authority to perform the
following acts on behalf of Debtor:

 

1.  Execution and delivery of any and all agreements, documents, instrument of
assignment, or other papers which Secured Party, in its discretion, deems
necessary or advisable for the purpose of assigning, selling, or otherwise
disposing of all right, title, and interest of Debtor in and to any patents and
all registrations, recordings, reissues, extensions, and renewals thereof, or
for the purpose of recording, registering and filing of, or accomplishing any
other formality with respect to the foregoing.

 

2.  Execution and delivery of any and all documents, statements, certificates or
other papers which Secured Party, in its discretion, deems necessary or
advisable to further the purposes described in Subparagraph 1 hereof.

 

This Power of Attorney is made pursuant to a Patent Collateral Assignment and
Security Agreement, dated of even date herewith, between Debtor and Secured
Party (the “Security Agreement”) and is subject to the terms and provisions
thereof.  This Power of Attorney being coupled with an interest, is irrevocable
until all “Obligations,” as such term is defined in the Security Agreement, are
paid in full and the Security Agreement is terminated in writing by Secured
Party.

 

Dated:   March    , 2003

 

 

MACKIE DESIGNS INC.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

STATE OF

)

 

)  ss.:

COUNTY OF

)

 

On this          day of               , 2003, before me personally came
                                      , to me known, who being duly sworn, did
depose and say, that he is the                    of Mackie Designs Inc., the
corporation described in and which executed the foregoing instrument; and that
he signed his name thereto by order of the Board of Directors of said
corporation.

 

 

 

 

 

Notary Public

 

 

 

--------------------------------------------------------------------------------